United States Court of Appeals
                     For the First Circuit

No. 12-2492

                LUIS M. MEDINA-VELÁZQUEZ, ET AL.,

                     Plaintiffs, Appellants,

               GLADYS E. RIVERA-BERDECÍA, ET AL.,

                           Plaintiffs,

                               v.

                RUBÉN HERNÁNDEZ-GREGORAT, ET AL.,

                     Defendants, Appellees,

                  MOISÉS DEIDÁ-GARCÍA, ET AL.,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO
          [Hon. Gustavo A. Gelpí, U.S. District Judge]


                             Before

                  Torruella, Lipez and Kayatta,
                         Circuit Judges.


     Eduardo Vera Ramírez, with whom Eileen Landrón Guardiola,
Luis A. Rodríguez Muñoz, and Landrón & Vera, L.L.P. were on brief,
for appellants.
     Margarita Luisa Mercado-Echegaray, Solicitor General, with
whom Rosa Elena Pérez-Agosto, Assistant Solicitor General, was on
brief, for appellees.



                       September 17, 2014
          LIPEZ, Circuit Judge.    Luis M. Medina-Velázquez, Juan J.

Méndez-Cruz, and Héctor R. Cruz-Medina ("appellants") -- employees

of Puerto Rico's Department of Transportation and Public Works

("DTOP")1 and members of Puerto Rico's Popular Democratic Party

("PDP") -- appeal the district court's dismissal of their claims of

political discrimination in violation of the First Amendment to the

United States Constitution.     Marlene J. Paredes, the spouse of

Medina-Velázquez, and Mayra Méndez-Quiñones, the spouse of Méndez-

Cruz, also appeal, seeking the reinstatement of their derivative

causes of action.

          We agree with appellants that they stated plausible First

Amendment claims against the appellees who received appellants'

cease and desist letters.   Hence, we vacate the dismissal of the

First Amendment and derivative claims against those appellees.

                                  I.

          In reviewing the grant of a motion to dismiss, we recite

the facts as alleged in the complaint and documents incorporated by

reference into the complaint.     Grajales v. P.R. Ports Auth., 682
F.3d 40, 44 (1st Cir. 2012).    Here the Second Amended Complaint is

the operative complaint.

          Medina-Velázquez and Méndez-Cruz each served as a DTOP

regional Auxiliary Director I -- Medina-Velázquez for the Humacao



     1
       We follow the district court's convention in using the
Spanish acronym.

                                  -2-
Region and Méndez-Cruz for the Aguadilla Region.                  Cruz-Medina

served as the DTOP Storage Supervisor for the Ponce Region.                All

three appellants were active PDP members. All appellants worked in

trust positions during past PDP administrations, and Cruz-Medina

attended PDP events and participated in party activities, such as

the "Concilio de Populares."     Appellants claim that appellees, NPP

members, knew of their political activity.

            Even though appellants performed their DTOP duties "in

excellent   fashion,"     appellees,   upon    the    change    in    political

administration to the NPP, discriminated against appellants on the

basis of political affiliation by relieving them of their job

responsibilities    and     eliminating       their    travel     allowances.

Appellants lost supervisory authority -- their subordinates having

been instructed to report to others -- and were not permitted to

attend meetings.     Ultimately, appellants were left without any

staff to supervise and without tasks, except for occasional menial

assignments.   Cruz-Medina was also subjected to negative comments

regarding his political affiliation.            He attended meetings to

discuss his allegations, but nothing changed.

            Appellants    sent   letters       to     appellees      requesting

resolution of the adverse employment actions.2             Medina-Velázquez

sent his letter to Rubén A. Hernández-Gregorat, the Secretary of



     2
       Like the district court, we deem these letters incorporated
by reference into the complaint.

                                   -3-
DTOP, copying Juan A. Avilés-Hernández, the Executive Director of

DTOP; María M. Trinidad-Quiñones, the Human Resources Director of

DTOP; and Woldetrudis Cruz-Torres, the Humacao Regional Director of

DTOP.    Méndez-Cruz wrote to Luz C. del Roldán-Sotomayor, the

Aguadilla Regional Director of DTOP, copying Hernández-Gregorat and

Avilés-Hernández.         Cruz-Medina   sent   his   letter     to   Trinidad-

Quiñones, copying Hernández-Gregorat; Avilés-Hernández; and Amilcar

González-Ortiz,     the    Auxiliary    Secretary    for   Administration.3

Receiving no redress and no responses to their letters, appellants

subsequently   brought      suit   along   with   six   other    plaintiffs,

claiming, inter alia, that the defendants discriminated on the

basis of political affiliation in violation of the First Amendment.

The spouses of appellants and their co-plaintiffs also brought

derivative claims.4




     3
      Cruz-Medina also copied attorney Celso Feliciano Rivera, who
is not a defendant.
     4
       Appellants' spouses appeal the district court's dismissal of
these derivative claims. We do not separately address the spouses'
derivative claims. Any conclusion we draw as to the sufficiency of
appellants' First Amendment claims will dictate the same result for
the derivative claims. We have acknowledged that "[u]nder Puerto
Rico law, close relatives of one who has suffered the slings and
arrows of employment discrimination may invoke Article 1802 as a
vehicle for prosecuting a cause of action." Cabán-Hernández v.
Philip Morris USA, Inc., 486 F.3d 1, 12 (1st Cir. 2007) (citing
P.R. Laws Ann. tit. 31 § 5141).      "[S]uch a cause of action is
wholly derivative and, thus, its viability is contingent upon the
viability of the underlying employment discrimination claim." Id.
at 12-13.

                                     -4-
                                   II.

            Defendants moved to dismiss the complaint for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). They

argued, inter alia, that the plaintiffs had not adequately alleged

two elements of a First Amendment political discrimination claim --

(1) that the defendants had knowledge of the plaintiffs' political

affiliation and (2) that political affiliation was a substantial or

motivating factor for the adverse employment actions.

            In response to that motion, pursuant to the proposition

in Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009), that "'pleadings

that . . . are no more than conclusions, are not entitled to the

assumption of truth,'" the district court asserted that "the mere

allegation that a defendant knew, without providing facts as to the

source of this knowledge, is insufficient to satisfy a plaintiff's

burden to demonstrate a defendant's knowledge of a plaintiff's

political    affiliation."      Amended   Opinion   and   Order,   Medina-

Velázquez v. Hernández-Gregorat, No. 09-1692 (GAG), at 8 (D.P.R.

Jan. 3, 2011) (omission in original) (citing Jiménez-González v.

Alvarez-Rubio, 683 F. Supp. 2d 177, 183-84 (D.P.R. 2010); Del Toro-

Pacheco v. Pereira-Castillo, 662 F. Supp. 2d 202, 215 (D.P.R.

2009)).     On that basis, the court concluded that the complaint's

general     allegation   of   defendants'   knowledge     of   plaintiffs'

political affiliation was, on its own, insufficient to state a

First Amendment claim.


                                   -5-
            The court then turned to the particular allegations

pertaining to each plaintiff.       The complaint included allegations

that plaintiffs' letters, which demanded plaintiffs be assigned

tasks commensurate with their positions, identified their political

affiliation.    However, the allegations did not specify to which

defendants the letters were sent.           Unable to determine from the

face of the complaint which defendants had knowledge of plaintiffs'

political affiliation and whether this knowledge could have been a

motivating factor for defendants' decision to alter or fail to

reinstate    plaintiffs'    employment      duties,       the   court   ordered

plaintiffs to supply the letters.

            After reviewing the letters, the court concluded that

appellants' letters described dissatisfaction with reduced duties

but did not identify appellants' political affiliation or refer to

discriminatory conduct based on political animus. Hence, the court

dismissed appellants' First Amendment claims and their spouses'

derivative claims.

            Conversely,    the   court    found    that   the    remaining   six

plaintiffs successfully pleaded political discrimination claims

against certain defendants.       For plaintiff Eric E. Camacho-Resto,

the court found two allegations in the operative complaint -- (1)

that   a   particular   defendant   openly        discussed     Camacho-Resto's

political affiliation and (2) that another defendant threatened

Camacho-Resto's future employment -- sufficient to allege the


                                    -6-
knowledge element of a political discrimination claim against those

two defendants.     The court also found the letters of the six

plaintiffs sufficient to allege that the respective defendants who

received the letters both had, or should have had, knowledge of the

respective plaintiffs' political affiliation and committed, or

failed to take any action to rectify, the discriminatory acts.

Therefore, the court denied defendants' motion to dismiss the First

Amendment claims of those six plaintiffs against the respective

defendants who received the letters.

           After discovery as to the remaining six plaintiffs, the

district court denied defendants' motion for summary judgment,

finding genuine issues of material fact regarding those plaintiffs'

First   Amendment   political   discrimination   claims.   These   six

plaintiffs and the defendants then reached a settlement agreement,

which the district court approved.

           Appellants subsequently filed a motion under Federal Rule

of Civil Procedure 59(e) to alter the district court's judgment on

defendants' earlier motion to dismiss.       Appellants argued that

relief was warranted because it had become clear through discovery

that the agency had a politically charged environment and that

political animus motivated personnel decisions. The district court

denied appellants' motion to alter the judgment, finding relief

unwarranted and untimely. The court ruled that appellants were not

entitled to "a second bite at the apple, simply because co-


                                  -7-
plaintiffs who properly plead[ed] claims [were] able to engage in

discovery,"   and   appellants   could     not   "piggyback      on    settling

plaintiffs' success and evidence obtained."            Order Denying Motion

to Alter Judgment, Medina-Velázquez v. Hernández-Gregorat, No. 09-

1692 (GAG) (D.P.R. Oct. 25, 2012).         The court also observed that

since appellants' motion was premised on the discovery in the

surviving plaintiffs' cases, appellants could have brought their

motion at least by the time discovery closed and should not have

waited until almost a year after the remaining plaintiffs settled.

          Each appellant appeals the district court's dismissal of

his First Amendment claim against only those appellees who received

his respective letter expressing dissatisfaction with the reduced

job responsibilities.5    Hence, we limit our review to whether the

district court properly dismissed the First Amendment claim of (1)

Medina-Velázquez against the recipients of his letter -- Hernández-

Gregorat, Avilés-Hernández, Trinidad-Quiñones, and Cruz-Torres; (2)

Méndez-Cruz   against   the   recipients    of   his    letter    --   Roldán-

Sotomayor, Hernández-Gregorat, and Avilés-Hernández; and (3) Cruz-

Medina against the recipients of his letter -- Trinidad-Quiñones,

Hernández-Gregorat, Avilés-Hernández, and González-Ortiz.




     5
       While appellants initially appealed the dismissal of their
First Amendment claims against all defendants, each appellant, by
way of a joint filing after oral argument, withdrew that appeal as
to any defendants who did not receive his respective letter.

                                  -8-
                                        III.

             We   review    de   novo     a    Rule   12(b)(6)     dismissal      of

appellants' claims.        Ocasio-Hernández v. Fortuño-Burset, 640 F.3d
1, 7 (1st Cir. 2011).       We examine whether the operative complaint

states a claim for which relief can be granted when we construe the

well-pleaded facts in the light most favorable to the plaintiffs,

id., accepting their truth and drawing all reasonable inferences in

plaintiffs' favor, Grajales, 682 F.3d at 44.                   We may supplement

those    facts    and   inferences      with     information     from    documents

incorporated by reference into the complaint.              Id.

             In resolving a motion to dismiss, we use a two-step

approach.     Ocasio-Hernández, 640 F.3d at 12.                 First, we "must

separate    the   complaint's      factual      allegations     (which    must    be

accepted as true) from its conclusory legal allegations (which need

not be credited)." A.G. ex rel. Maddox v. Elsevier, Inc., 732 F.3d
77, 80 (1st Cir. 2013) (internal quotation marks omitted). Second,

we "must determine whether the remaining factual content allows a

reasonable    inference     that    the       defendant   is    liable    for    the

misconduct alleged."       Id. (internal quotation marks omitted).

             The complaint must contain sufficient factual matter to

state a plausible claim.         Grajales, 682 F.3d at 44.              To achieve

plausibility, a complaint need not plead facts sufficient to make

a prima facie case or allege all facts necessary to succeed at

trial.   Carrero-Ojeda v. Autoridad de Energía Eléctrica, 755 F.3d


                                        -9-
711, __, 2014 WL 2786536, at *6 (1st Cir. 2014).          "The prima facie

standard is an evidentiary standard, not a pleading standard, and

there is no need to set forth a detailed evidentiary proffer in a

complaint."     Rodríguez-Reyes, v. Molina-Rodríguez, 711 F.3d 49, 54

(1st Cir. 2013).    Nevertheless, the elements of a prima facie case

are relevant to the plausibility assessment, forming "part of the

background against which a plausibility determination should be

made."    Id.     In the end, "[t]here need not be a one-to-one

relationship between any single allegation and a necessary element

of the cause of action.      What counts is the 'cumulative effect of

the [complaint's] factual allegations.'"           Id. at 55 (alteration in

original) (quoting Ocasio-Hernández, 640 F.3d at 14).

           An analysis of plausibility is "'a context-specific task

that   requires    the   reviewing    court   to   draw   on   its   judicial

experience and common sense,'" Grajales, 682 F.3d at 44 (quoting

Iqbal, 556 U.S. at 679).      Moreover, "the court may not disregard

properly pled factual allegations, 'even if it strikes a savvy

judge that actual proof of those facts is improbable.'"               Ocasio-

Hernández, 640 F.3d at 12 (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 556 (2007)).        Indeed, "a well-pleaded complaint may

proceed even if . . . a recovery is very remote and unlikely."

Twombly, 550 U.S. at 556 (internal quotation marks omitted).

Ultimately, "[t]he relevant inquiry focuses on the reasonableness

of the inference of liability that the plaintiff is asking the


                                     -10-
court to draw from the facts alleged in the complaint."            Ocasio-

Hernández, 640 F.3d at 13.

                                    IV.

            The First Amendment prohibits government officials from

taking adverse actions against public employees on the basis of

political    affiliation,     unless   political     association   is    an

appropriate factor for employment, Ocasio-Hernández, 640 F.3d at

13, as in "trust" positions, where employees serve at the pleasure

of the appointing authority, Grajales, 682 F.3d at 43 n.2.               An

actionable political discrimination claim has four elements:            (1)

the plaintiff and defendant belong to opposing political parties;

(2) the defendant had knowledge of the plaintiff's political

affiliation; (3) an adverse employment action occurred; and (4)

political affiliation was a substantial or motivating factor for

the adverse action.    Ocasio-Hernández, 640 F.3d at 13.

            The adequacy of allegations to support the first and

third elements of appellants' political discrimination claims is

not   at   issue.6   Hence,    we   must   analyze   whether   appellants'

complaint adequately supports an inference that appellees had

knowledge of appellants' political affiliation and that appellants'




      6
       Appellees have not developed, and thereby waive, any
argument regarding the first element, see United States v. Zannino,
895 F.2d 1, 17 (1st Cir. 1990), and they concede that appellants'
allegations satisfy the third element.

                                    -11-
political affiliation was a substantial or motivating factor for

the adverse employment actions.

A.   Appellees' Knowledge

           In    determining   whether   the   complaint   sufficiently

supports the inference that appellees knew of appellants' political

affiliation, we address the allegations in the complaint and those

made in the letters that are properly incorporated by reference

into the complaint.

           Appellants allege that the fact that they are members of

the PDP was "known to defendants at all times relevant to this

action."   If the allegations of the complaint and the letters had

stopped there, the district court would have been correct to

dismiss appellants' claims. As we have repeatedly explained, we do

not credit      "allegations that merely parrot the elements of the

cause of action."      Ocasio-Hernandez, 640 F.3d at 12; see also

Rodríguez-Vives v. P.R. Firefighters Corps of P.R., 743 F.3d 278,

286 (1st Cir.     2014) ("A conclusory allegation . . . is one which

simply asserts a legal conclusion, such as 'I was retaliated

against,' not a specific factual allegation . . . .").         However,

appellants went on to make a number of non-conclusory allegations

that together support the inference that the defendants knew of

their political affiliations. See Ocasio-Hernandez, 640 F.3d at 15

("[T]he Supreme Court has suggested that allegations that would

individually lack the heft to make a claim plausible may suffice to


                                  -12-
state a claim in the context of the complaint's other factual

allegations.").

             This is not a case in which a single employee was fired

or reassigned, and then sought to blame his supervisor for acting

with an animus based on party affiliation.             Rather, the complaint

in this case alleges that, after a change in party control from the

PDP to the NPP, there commenced a systematic and more or less

simultaneous effort to essentially reassign and eliminate all the

duties and responsibilities of the nine plaintiffs, all active PDP

members who held trust positions during PDP administrations and

non-trust supervisory positions at the start of the new NPP

administration. The common modus operandi alleged in the complaint

required the active and sustained participation of the plaintiffs'

superiors on multiple levels. The same modus operandi was employed

with regard to nine different people in numerous regions of the

department.    The    defendants    were     all   higher    up   officials    who

belonged to the NPP and who had responsibility for personnel and

personnel transactions within their respective regions or across

the   department.         The      complaint       alleges    that    defendant

Hernandez-Gregorat, the senior official who appointed, or appointed

the person who appointed, four of the other defendants, was

personally    involved    in    giving     direct    instructions     that     the

subordinates of two of the plaintiffs be reassigned to other

supervisors     who   lacked    the    qualifications        to   perform     that


                                      -13-
supervision.     Cf. Travers v. Flight Servs.& Sys., Inc., 737 F.3d
144,   147   (1st   Cir.   2013)   (reasonable    jury   could   infer   that

subordinates acted to please their CEO).

             Moreover, as noted, appellants allege that they all held

trust positions in previous PDP administrations.                 Puerto Rico

"'trust' employees participate in policymaking and can be hired and

fired on political grounds."         Uphoff Figueroa v. Alejandro, 597
F.3d 423, 430 n.7 (1st Cir. 2010).               We have recognized that

"political affiliation is an appropriate requirement for . . .

effective performance" in such trust positions.                  Id.   at 429

(omission in original) (internal quotation marks omitted).             Hence,

we have previously held that defendants' knowledge of a plaintiff's

political affiliation was inferable where the defendant was aware

that the plaintiff previously served in a trust position.                 See

Grajales, 682 F.3d at 47-48.        Although the plaintiff in Grajales

identified his particular trust position and appellants here do

not, "[i]n connection with a threshold plausibility inquiry, a high

degree of factual specificity is not required."          Id. at 47 (citing

Twombly, 550 U.S. at 570).

             Finally, each defendant received at least one letter from

one plaintiff (and generally more) claiming that their duties were

being eliminated in a manner that could not happen without the

active efforts of that plaintiff's superiors. Collectively, all of

this is enough to raise a plausible inference that a fairly wide-


                                    -14-
ranging and deliberate purge of high profile PDP members was

occurring, and that it must have been known to these defendants.

Cf. García-González v. Puig-Morales, No. 12-2357, 2014 WL 3765709

at *14-15 (1st Cir. Aug. 1, 2014) (a reasonable jury could infer

defendants' knowledge of plaintiffs' political affiliation from the

fact that defendants took contracts exclusively from many members

of one party and awarded them exclusively to many members of the

other party).7

B.   Causation

             For pleading purposes, appellants "need not establish"

causation.         Rodríguez-Reyes, 711 F.3d   at   56.     "[T]he   facts

contained in the complaint need only show that the claim of

causation     is    plausible."       Id.      "'Smoking       gun'   proof   of

discrimination is rarely available, especially at the pleading

stage," and is unnecessary.       Grajales, 682 F.3d at 49.            Instead,

"telltale clues may be gathered from the circumstances surrounding

the adverse employment action."              Id.    In Rodríguez-Reyes, in

concluding that the pleadings sufficiently alleged causation, we

pointed to "allegations that all of the plaintiffs were affiliated

with political parties that opposed the NPP; that none of them ever

received a negative evaluation for her work . . . ; that each was



      7
      Although we hold that appellants' allegations are sufficient
to support an inference of appellees' knowledge, appellants are
certainly aware of the specific trust positions that they held, and
it was unwise for appellants not to identify them.

                                      -15-
replaced by an NPP adherent; and that the critical decisions were

made by newly appointed officials loyal to the NPP and in a

politically charged atmosphere."               Rodríguez-Reyes, 711 F.3d at 56.

             As in Rodríguez-Reyes, appellants alleged that they had

always      performed    their        duties       in   an   "excellent    fashion."

Nevertheless, they lost job responsibilities and subordinates

"systematically" "[u]pon the change of administration to the NPP."

Cruz-Medina     alleged        that    he    experienced      "negative    comments"

regarding his political affiliation and that he was told "he needs

to understand that there has been a change in the political party

that rules the government."             Plaintiff Camacho-Resto claimed that

appellee Cruz-Torres openly discussed Camacho-Resto's political

affiliation     and     that    defendant      Jose     Villegas   threatened     his

continued employment.8 These allegations support an inference that

the atmosphere in appellants' workplace was politically charged, as

was   the    situation    in     Rodríguez-Reyes.            Moreover,    "the   close

proximity between the regime change and the onset of pervasive

cross-party harassment, coupled with the absence of any legitimate

reason for much of the offending conduct, permits a plausible

inference at the pleading stage that political animus was a




      8
       We must determine whether the complaint "'in toto'" renders
the claims plausible. See Rodríguez-Reyes, 711 F.3d at 55 (quoting
Twombly, 550 at 569 n.14). Hence, although Camacho-Resto is not an
appellant here, we may consider his allegations in the complaint as
we make reasonable inferences about the workplace atmosphere.

                                            -16-
motivating factor behind the harassment."        Grajales, 682 F.3d at

50.

            Our inquiry, however, does not end here.      We must also

assess whether the allegations in the complaint and in appellants'

letters incorporated therein sufficiently allege causation with

respect to each appellee.      See Ocasio-Hernández, 640 F.3d at 16

("[W]e must determine whether, as to each defendant, a plaintiff's

pleadings are sufficient to state a claim on which relief can be

granted." (internal quotation marks omitted)).        The question is

whether the appellees who received a particular appellant's letter

are "plausible defendant[s]" with respect to that appellant's

claim.    Id.

            Under 42 U.S.C. § 1983, "[p]ublic officials may be held

liable . . . for a constitutional violation only if a plaintiff can

establish that his or her constitutional injury resulted from the

direct acts or omissions of the official, or from indirect conduct

that amounts to condonation or tacit authorization."            Ocasio-

Hernández, 640 F.3d at 16 (internal quotation marks omitted).        To

that end, "'[a]n important factor in making the determination of

liability is whether the official was put on some kind of notice of

the alleged violations, for one cannot make a "deliberate" or

"conscious" choice to act or not to act unless confronted with a

problem    that   requires   the   taking   of   affirmative   steps.'"

Rodríguez-García v. Miranda-Marín, 610 F.3d 756, 768 (1st Cir.


                                   -17-
2010) (quoting Lipsett v. Univ. of P.R., 864 F.2d 881, 902 (1st

Cir. 1988) (quoting Pembaur v. City of Cincinnati, 475 U.S. 469,

483-84 (1986))). "Once an official is so notified, either actually

or constructively, it is reasonable to infer that the failure to

take such steps, as well as the actual taking of them constitutes

a choice 'from among various alternatives.'"        Lipsett, 864 F.2d at

902 (quoting Pembaur, 475 U.S. at 483).

            We recognize that "precise knowledge of the chain of

events   leading   to   the   constitutional   violation    may   often   be

unavailable to a plaintiff" when a 12(b)(6) motion to dismiss is

filed; therefore, "we take to heart the Supreme Court's call to

'draw on our "judicial experience and common sense" as we make a

contextual judgment about the sufficiency of the pleadings.'"

Ocasio-Hernández, 640 F.3d at 16 (quoting Sanchez v. Pereira-

Castillo, 590 F.3d 31, 48 (1st Cir. 2009) (quoting Iqbal, 556 U.S.

at 679)).

            On its own, the complaint does not specifically connect

the appellees to the adverse employment actions.           Each appellant,

however, does claim that he "placed in writing his concern"

regarding    the   negative     employment     actions     but    that    the

"communication went unanswered."          The district court properly

requested these letters, which were incorporated by reference into

the complaint, and supplemented the allegations with the identity

of the recipient defendants.


                                   -18-
            We have recognized that a letter may be used as evidence

at trial to show for purposes of § 1983 liability that the named

recipient personally knew of the writer's employment situation.

See Rodriguez-García v. Municipality of Caguas, 495 F.3d 1, 12-13

(1st Cir. 2007); see also Rodríguez-García, 610 F.3d at 768.

Whether the addressee actually received the letter is "a factual

question appropriate for jury determination."         Rodriguez-García,
495 F.3d at 13.   Hence, in resolving a motion to dismiss, where the

burden is merely demonstrating the plausibility of a claim and all

reasonable inferences are drawn in the plaintiff's favor, we can

infer that the recipients of the letters were aware of their

contents.

            Although   the   district    court   ascertained   the   named

recipients of the letters, it found that the letters "fail[ed] to

identify the writer's political affiliation, and [did] not mention

any   discriminatory   conduct   based   on   political   animus."    The

district court, however, required too much from the letters.9          The



      9
       We also disagree with certain of the district court's
assessments of the letters.     Méndez-Cruz, in his letter, did
identify his affiliation and allege it to be the cause of the
adverse employment actions: "I do not agree with the manner in
which I am being discriminated because I have political beliefs
that are contrary to those of the new administration." Although
Cruz-Medina's   letter  alleged   "a   violation  of   guaranteed
constitutional rights," the court was correct that neither Cruz-
Medina   nor   Medina-Velázquez   explicitly   identified   party
affiliation;   however,  as   explained   above,  the   complaint
sufficiently alleged facts to support an inference of appellees'
knowledge.

                                  -19-
letters provided the link to specific defendants. Each appellant's

letter asked the recipients, individuals in positions of authority

over employees of DTOP, to cease and desist from continuing the

adverse    employment   actions   and/or   to   resolve   them.     As   in

Rodríguez-García, the letters support the claim that the named

recipients were put on notice of the alleged violations.           See 610
F.3d at 768. Under our precedent, once the officials were notified

of the adverse employment actions, "it is reasonable to infer that

the failure to take" affirmative steps necessary to resolve the

problem "constitutes a choice" not to act.         Lipsett, 864 F.2d at

902. Hence, the inference of notice, combined with the complaint's

allegation that the letters went unanswered, makes it plausible

that the adverse employment actions with respect to a particular

appellant "resulted from the direct acts or omissions . . . or from

indirect    conduct     that   amounts     to   condonation   or    tacit

authorization" by the appellees named in that appellant's letter.

See Ocasio-Hernández, 640 F.3d at 16 (internal quotation marks

omitted).     Indeed, that is the very same conclusion that the

district court made for the six other plaintiffs who survived the

defendants' motion to dismiss.      We thus hold that each appellant

adequately alleged a First Amendment claim against the respective

appellees named in that appellant's letter.10


     10
       Our holding makes it unnecessary to reach appellants' second
argument that the district court improperly denied their Rule 59(e)
motion to alter the judgment of dismissal.

                                  -20-
                                  V.

          In conclusion, we hold that appellants' allegations

support reasonable inferences of knowledge and causation, such that

each appellant stated a plausible First Amendment claim against the

appellees who received that appellant's letter.       Hence, we vacate

the district court's dismissal of (1) Medina-Velázquez's First

Amendment claim and Paredes's derivative claim against Hernández-

Gregorat, Avilés-Hernández, Trinidad-Quiñones, and Cruz-Torres; (2)

Méndez-Cruz's   First     Amendment     claim   and   Méndez-Quiñones's

derivative claim against del Roldán-Sotomayor, Hernández-Gregorat,

and Avilés-Hernández; and (3) Cruz-Medina's First Amendment claim

against Trinidad-Quiñones, Hernández-Gregorat, Avilés-Hernández,

and González-Ortiz.     We remand for further proceedings consistent

with this decision.

          Vacated and remanded.       Costs to appellants.




                                 -21-